     Case 2:19-cv-00688-TLN-EFB Document 48 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ARTHUR CARR,                                       No. 2:19-cv-0688-TLN-EFB P
11                         Plaintiff,
12           v.                                          ORDER
13    A. BALAJI, et al.,
14                         Defendants.
15

16          Plaintiff is a state prisoner proceeding with counsel in an action brought under 42 U.S.C.

17   § 1983. On June 28, 2021, defendants Balaji, Magsayo, Suson, and Grum moved for an order

18   partially dismissing the amended complaint and setting a hearing on the motion to dismiss for

19   August 4, 2021. ECF No. 46. Under Eastern District of California Local Rule 230(c), plaintiff’s

20   opposition to the motion to dismiss was due on July 21, 2021. Plaintiff has not filed an

21   opposition, nor a statement of non-opposition. Accordingly, the court will vacate the hearing date

22   and order plaintiff to file an opposition or statement of non-opposition. A new hearing date will

23   be determined by the court upon submission of briefing on the motion to dismiss.

24          Accordingly, it is hereby ORDERED that:

25          1. Plaintiff shall file an opposition, or a statement of non-opposition, to defendants’ June

26                28, 2021 motion to dismiss no later than August 6, 2021. Failure to file by that date

27                will be construed by the court as a non-opposition to the granting of the motion. E.D.

28                Cal. L.R. 230(c).
                                                        1
     Case 2:19-cv-00688-TLN-EFB Document 48 Filed 07/26/21 Page 2 of 2


 1          2. Defendants may file a reply to plaintiff’s opposition no later than August 13, 2021.
 2          3. The August 4, 2021 hearing on the motion to dismiss is VACATED. A new hearing
 3             date will be set by the court at a later date.
 4   Dated: July 26, 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
